--------------------------------------------------------------------------------

EXHIBIT 10.2

 
NOTE AND SECURITY AMENDMENT AGREEMENT


THIS NOTE AND SECURITY AMENDMENT AGREEMENT (the “Agreement”) is made and entered
into as of the 29th day of December, 2006, by and among Hydrogen Power, Inc.
(f/k/a Equitex, Inc.), a Delaware corporation (“HPI”), FastFunds Financial
Corporation (f/k/a Seven Ventures, Inc.), a Nevada corporation (“FastFunds”),
Pandora Select Partners, L.P., a British Virgin Islands limited partnership
(“Pandora”), and Whitebox Hedged High Yield Partners, L.P., a British Virgin
Islands limited partnership (“Whitebox” together with Pandora, the “Secured
Parties”).


R E C I T A L S :


WHEREAS, on March 8, 2004, HPI and Secured Parties entered into a Purchase
Agreement (the “March 2004 Purchase Agreement”) pursuant to which Pandora and
Whitebox loaned $3,000,000 and $2,000,000, respectively, to HPI documented by a
revised set of Convertible Secured Promissory Notes of the same date issued on
June 4, 2004, as amended pursuant to an Amendment to Secured Convertible
Promissory Notes dated September 15, 2005 (such notes, as so revised and
amended, being the “March 2004 HPI Notes”);


WHEREAS, on September 15, 2005, HPI and Secured Parties entered into a second
Purchase Agreement (the “September 2005 Purchase Agreement”) pursuant to which
Pandora and Whitebox loaned an additional $900,000 and $600,000, respectively,
to HPI documented by Secured Convertible Promissory Notes of the same date (the
“September 2005 HPI Notes”);


WHEREAS, on September 15, 2005, HPI and Secured Parties entered into an Amended
Security Agreement (the “Amended HPI Security Agreement”) pursuant to which HPI
reconfirmed the pledge of all of its assets to secure, among other matters, the
repayment of the March 2004 HPI Notes and the September 2005 HPI Notes;


WHEREAS, on September 15, 2005, HPI and Secured Parties entered into a Stock
Pledge Agreement (the “Stock Pledge Agreement”) pursuant to which HPI pledged
7,700,000 shares of FastFunds Common Stock owned by HPI to Secured Parties as
additional collateral to secure, among other matters, the payment and
performance of all obligations under the Amended HPI Security Agreement;


WHEREAS, on March 8, 2004, Chex Services, Inc., a Minnesota corporation formerly
a subsidiary of HPI and now a subsidiary of FastFunds (“Chex”), and Secured
Parties entered into a Guaranty Agreement (the “Chex Guaranty Agreement”) and a
Chex Guaranty Security Agreement (the “Chex Guaranty Security Agreement”)
pursuant to which Chex guaranteed HPI’s payment and performance obligations
related to the March 2004 HPI Notes;


WHEREAS, in connection with a Redemption, Stock Sale and Release Agreement of
this date between HPI and FastFunds, a copy of which is attached as Exhibit A
hereto (the “Redemption Agreement”), HPI has requested that Secured Parties
enter into a Consent and Release Agreement of this date, a copy of which is
attached as Exhibit B hereto (the “Consent and Release Agreement”); and



--------------------------------------------------------------------------------


 
WHEREAS, as a condition of entering into the Consent and Release Agreement, the
Secured Parties require HPI and FastFunds to enter into this Agreement; NOW,
THEREFORE, IT IS AGREED AS FOLLOWS:


1. Amendment of the March 2004 HPI Notes. Each of the March 2004 HPI Notes is
further amended as follows:


(a) Interest (Section 2 of the March 2004 HPI Notes). From and after the date of
this Agreement, the 7% per annum interest rate in Section 2 of each of the March
2004 HPI Notes is increased to 10% per annum, and the 10% per annum interest
rate upon an event of default is increased to 13% per annum.


(b) Payment (Section 3 of the March 2004 HPI Notes).


(i) Pandora Note. On January 8, 2007, HPI shall pay $86,066.57 as amortized
principal and interest. Commencing on February 8, 2007, and on the 8th day of
each of the following 10 months, the amortized principal and interest payable by
HPI is $89,344.81 (which increased amount constitutes the new “Monthly Scheduled
Payment” on the Pandora note).


(ii) Whitebox Note. On January 8, 2007, HPI shall pay $57,367.46 as amortized
principal and interest. Commencing on February 8, 2007, and on the 8th day of
each of the following 10 months, the amortized principal and interest payable by
HPI is $59,552.56 (which increased amount constitutes the new “Monthly Scheduled
Payment” on the Whitebox note).


(c) Default (Section 9 of the March 2004 HPI Notes).


(i) Cash Balance Reporting.


(A) Section 9(a)(vii) is amended to read as follows:


(vii) The Maker fails at any time (whether or not such failure is timely
reported to Payee as provided by subsection (viii) below) to maintain a cash
balance as compared to the balance of principal and interest due under the
Convertible Secured Notes in a ratio equal to at least 1.4 to 1.


(B) A new Section 9(a)(viii) is added, to read as follows:


(viii) The Maker fails to deliver to Payee, not later than the 1st day of each
month (starting with January 1, 2007) and the 15th of each month (starting with
January 15, 2007), a statement signed by the Maker’s Chief Executive Officer
certifying that, as of the date of such statement, the Maker is in compliance
with the cash balance requirement described in subsection (vii) above; or if, at
any time, Maker is not in compliance with subsection (vii) above, the Maker
fails to deliver to Payee, not later than the first business day after such
non-compliance, a
 
 
2

--------------------------------------------------------------------------------


 
statement signed by the Maker’s Chief Executive Officer certifying such
non-compliance.


(ii) Other Covenants. New Sections 9(a)(ix) and (x) are added, to read as
follows:


(ix) The Maker shall be in material default of any term, provision or agreement
of any of (A) the Convertible Secured Notes including, without limitation,
Section 6 thereunder, (B) the Purchase Agreement dated September 15, 2005, by
and among Maker, Pandora Select Partners, L.P. (“Pandora”) and Whitebox Hedged
High Yield Partners, L.P. (“WHHY”), (C) the Stock Pledge Agreement dated
September 15, 2005, by and among Maker, Pandora and WHHY, (D) the Registration
Rights Agreements dated March 8, 2004 and September 15, 2005 by and among Maker,
Pandora and WHHY, (E) the Guaranty Agreement dated March 8, 2004, by and among
Chex Services, Inc. (“Chex”), Pandora and WHHY, (F) the Chex Guarantee Security
Agreement dated March 8, 2004, by and among Chex, Pandora and WHHY, (G) the
warrants to purchase shares of Common Stock issued or issuable from time to time
to Pandora and WHHY or (H) the Note and Security Amendment Agreement dated
December 27, 2006, by and among Maker, FastFunds Financial Corporation, Pandora
and WHHY.


(x) Wayne W. Mills shall be in default of any term, provision or agreement
contained in his Guaranty of this date and such default is not cured within ten
(10) days after written notice from Payee.


(iii) Confession of Judgment. New Section 9(e) is added, to read as follows:


(e) Upon any event of default, and in addition to Payee’s other rights, Payee
may confess judgment on Maker’s behalf (as Maker’s attorney-in-fact) for all
amounts due under this Note (including costs of collection) pursuant to the
terms of the Confession of Judgment dated December 27, 2006.


2. Reconfirmations; Delivery of FastFunds Stock Certificate. By its signature
below, FastFunds (as successor in interest to Chex) reconfirms its obligations
under the Chex Guaranty Agreement and the Chex Guaranty Security Agreement.
Without limiting the foregoing, FastFunds and HPI reconfirm that, despite the
Redemption Agreement and the Consent and Release Agreement, Secured Parties
maintain a first priority security interest in all of HPI and FastFunds (and
their current and future subsidiaries’) respective assets to secure repayment of
the March 2004 HPI Notes. Upon consummation of the
 
 
3

--------------------------------------------------------------------------------


 
FastFunds stock redemption contemplated by the Redemption Agreement, HPI and
FastFunds will promptly deliver to Secured Parties the original certificate
(along with a stock power endorsed in blank by HPI) representing the 3,500,000
shares of FastFunds Common Stock owned by HPI thereafter. The execution and
delivery of this Agreement also does not affect Secured Parties’ rights as so
preserved in the Consent and Release Agreement.


IN WITNESS WHEREOF, the undersigned have hereunto affixed their signatures.






Hydrogen Power, Inc.
 
FastFunds Financial Corporation
           
By /s/ Henry Fong
 
By     
Its Chief Executive Officer   
 
Its     
     
Pandora Select Partners, L.P.
 
Whitebox Hedged High Yield Partners, L.P.
           
By     
 
By     
Its     
 
Its     


 
 
4

